UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-21507 POWERWAVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 11-2723423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 E. St. Andrew Place, Santa Ana, CA 92705 (Address of principal executive offices, zip code) (714) 466-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of November 3, 2011, the registrant had 31,685,554 shares of Common Stock outstanding. POWERWAVE TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED OCTOBER 2, 2011 TABLE OF CONTENTS PAGE CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS 3 HOW TO OBTAIN POWERWAVE SEC FILINGS 3 PART I – FINANCIAL INFORMATION 4 Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 30 PART II – OTHER INFORMATION 31 Item1. Legal Proceedings 31 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item6. Exhibits 46 SIGNATURES 47 2 Table of Contents CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 that concern matters that involve risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. These forward-looking statements are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact contained in this report, including, without limitation, statements regarding future events, our future financial performance, our business strategy and plans and objectives of management for future operations, are forward-looking statements. We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should” or “will” or the negative of these terms or other comparable terminology. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results and the timing of certain events to differ materially from future results expressed or implied by such forward-looking statements. Actual results could differ materially from those projected in forward-looking statements as a result of the following factors, among others: · our reliance upon a few customers to generate the majority of our revenues; · a reduction in our sales due to our strategic focus on growing sales of higher margin products; · significant fluctuations in sales and operating results from quarter to quarter; · continued or increased economic uncertainty resulting from the recent economic recession and credit tightening; · reductions in demand for our products by certain customers; · our dependence upon single sources or limited sources for key components and products; · our potential need for additional capital in the future and the possibility that additional financing may not be available on favorable terms or at all; · our potential failure to develop products that are of adequate quality and reliability, which could negatively impact our ability to sell our products and could expose us to significant liabilities; · potential unexpected cost increases in coverage systems projects; · financial difficulties of our key customers or suppliers; · unanticipated restructuring costs and the need to undertake restructuring actions; · increases in commodity and energy costs; · continuing declines in the sales prices of our products; · potential direct competition from our suppliers, contract manufacturers and customers; · the future growth, or lack of growth, in the wireless communications industry; · inventory fluctuations due to our reliance on contract manufacturers, components and supply chains with long lead times; · future additions to, or consolidations of manufacturing operations, which may present economic risks; · risks related to future acquisitions or strategic alliances; · our ability to enhance our existing products or develop new products that are sufficiently manufacturable and meet our customers’ needs and requirements; · our ability to hire and retain highly-qualified technical and managerial personnel; · risks related to our international operations, including with respect to operations in Asia and Europe; · delays in forecasted sales as a result of our lengthy initial sales cycle; · our ability to protect our intellectual property and third party claims of intellectual property infringement; · the nature and complexity of regulatory requirements that apply to us, and our ability to obtain or maintain any required regulatory approvals; · the competitiveness of our industry, which is characterized by rapid technological change; · potential failures in our information management systems; · variability in our quarterly and annual effective tax rate; · potential delisting from the NASDAQ Global Select Market · volatility with respect to the price of our Common Stock · potential decreases in the price of our Common Stock due to the issuance of Common Stock upon conversion of our outstanding convertible instruments; · defensive provisions contained in our charter and bylaws; and · other risks set forth in Item 1A of Part II of this Quarterly Report on Form 10-Q, entitled“Risk Factors.” Readers are urged to carefully review and consider the various disclosures made by the Company, which attempt to advise interested parties of the risks, uncertainties, and other factors that affect our business, operating results, financial condition and stock price, including without limitation the disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report and in the consolidated financial statements and notes thereto included elsewhere in this report, as well as the disclosures made under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, “Risk Factors”, “Consolidated Financial Statements” and “Notes to Consolidated Financial Statements” included in our Annual Report on Form 10-K for the fiscal year ended January 2, 2011, and in other filings we make with the SEC. Because the risks and uncertainties discussed in this report and other important unanticipated factors may affect the Company’s operating results, past performance should not be considered as indicative of future performance, and investors should not use historical results to anticipate results or trends in future periods.Furthermore, such forward-looking statements speak only as of the date of this report. We expressly disclaim any intent or obligation to update any forward-looking statements after the date hereof to conform such statements to actual results or to changes in our opinions or expectations except as required by applicable law or the rules of the NASDAQ Stock Market. HOW TO OBTAIN POWERWAVE SEC FILINGS All reports filed by the Company with the SEC are available free of charge via EDGAR through the SEC website at www.sec.gov. In addition, the public may read and copy materials filed by the Company with the SEC at the SEC’s public reference room located at treet, N.E., Washington, D.C. 20549.The Company also provides copies of its Forms 8-K, 10-K, 10-Q , Proxy Statement, and amendments thereto, at no charge to investors upon request and makes electronic copies of its most recently filed reports available through its website at www.powerwave.com as soon as reasonably practicable after filing such material with the SEC. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) October 2, January 2, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for sales returns and doubtful accounts of $4,913 and $4,595, respectively Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and employee benefits Accrued restructuring costs Accrued expenses and other current liabilities Current portion of long term debt Total current liabilities Long-term debt Other liabilities Total liabilities Commitments and contingencies (Notes 8 and 9) Shareholders’ equity: Preferred Stock, $0.0001 par value, 5,000,000 shares authorized and no shares issued or outstanding — — Common Stock, $0.0001 par value, 100,000,000 shares authorized, 31,682,265 and 33,693,758 shares issued and outstanding, respectively Accumulated other comprehensive income Accumulated deficit ) ) Net shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Net sales $ Cost of sales: Cost of goods Restructuring and impairment charges — — Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Restructuring and impairment charges Total operating expenses Operating income (loss) ) ) Other (expense), net ) Income (loss) before income taxes ) ) Income tax provision (benefit) ) Net income (loss) $ ) $ $ ) $ ) Basic earnings (loss) per share: $ ) $ $ ) $ ) Diluted earnings (loss) per share: $ ) $ $ ) $ ) Shares used in the computation of earnings (loss) per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Net income (loss) $ ) $ $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments, net of income taxes ) ) Comprehensive income (loss) $ ) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 2, October 3, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization Non-cash restructuring and impairment charges Provision for sales returns and doubtful accounts Provision for excess and obsolete inventories Deferred taxes — Compensation costs related to stock-based awards Gain on repurchase of convertible debt ) Gain on exchange of convertible debt — ) Gain on disposal of property, plant and equipment ) (6 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities ) Other non-current assets (8 ) 17 Other non-current liabilities ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Restricted cash (1 ) Proceeds from the sale of property, plant and equipment Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt — Debt issuance costs ) ) Retirement of long-term debt ) ) Proceeds from stock-based compensation arrangements Repurchase of common stock ) ) Net cash provided by (used) in financing activities ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for: Interest expense $ $ Income taxes $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES: Unpaid purchases of property and equipment $ $ Exchange of 1.875% Convertible Subordinated Notes due 2024 $ — $ The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents POWERWAVE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in thousands, except per share data) Note 1. Nature of Operations Powerwave Technologies Inc. (the “Company” “we,” “us” or “our”) is a global supplier of end-to-end wireless solutions for wireless communications networks. The Company designs, manufactures and markets antennas, boosters, combiners, cabinets, shelters, filters, radio frequency power amplifiers, repeaters, tower-mounted amplifiers, remote radio head transceivers and advanced coverage solutions for use in wireless networks throughout the world. Note 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include certain footnotes and financial presentations normally required under accounting principles generally accepted in the United States of America for complete financial statements. The interim financial information is unaudited; however, it reflects all normal adjustments and accruals which are in the opinion of management considered necessary to provide a fair presentation for the interim periods presented. All intercompany balances and transactions have been eliminated in the accompanying consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the future quarters or full fiscal year ending January1, 2012 (“fiscal 2011”). The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 2, 2011. Reverse Stock Split and Authorized Share Reduction On October27, 2011, the Company’s shareholders approved an amendment to Powerwave’s Amended and Restated Certificate of Incorporation to (i) effect a reverse stock split of the Company’s issued and outstanding shares of Common Stock at a ratio of 1-for-5 (the “Reverse Stock Split”) and (ii) to reduce the number of authorized shares of Common Stock from 250,000,000 to 100,000,000 (the “Authorized Share Reduction”).The Reverse Stock Split and the Authorized Share Reduction were effective on October 28, 2011. Pursuant to the Reverse Stock Split, every five shares of issued and outstanding Common Stock were automatically combined into one issued and outstanding share of Common Stock without any change in the par value per share. This reduced the number of outstanding shares of Common Stock from approximately 158.4million shares to approximately 31.7million shares. The Company’s Common Shares commenced trading on a post-split basis on October 31, 2011 on the NASDAQ Global Select Market exchange under the symbol “PWAVD”. All share data has been retroactively adjusted to give effect to the Reverse Stock Split. Newly Adopted Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (FASB) issued an update to Accounting Standards Codification (ASC) Topic 605, “Revenue Recognition.”This Accounting Standards Update (ASU) No. 2009-13, “Multiple Deliverable Revenue Arrangements – A Consensus of the FASB Emerging Issues Task Force,” provides accounting principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated and the consideration allocated. This guidance eliminates the requirement to establish the fair value of undelivered products and services and instead provides for separate revenue recognition based upon management’s estimate of the selling price for an undelivered item when there is no other means to determine the fair value of that undelivered item. Previous accounting guidance required that the fair value of the undelivered item be the price of the item either sold in a separate transaction between unrelated third parties or the price charged for each item when the item is sold separately by the vendor. This was difficult to determine when the product was not individually sold because of its unique features. Under previous accounting guidance, if the fair value of all of the elements in the arrangement was not determinable, then revenue was deferred until all of the items were delivered or fair value was determined. In October 2009, the FASB issued an update to ASC Topic 985, “Software.” This ASU No. 2009-14, “Software – Certain Revenue Arrangements that Include Software Elements,” modifies the software revenue recognition guidance to exclude from its scope tangible products that contain both software and non-software components that functions together to deliver a product’s essential functionality. These pronouncements were effective in the first quarter of 2011.The adoption of these pronouncements did not have a material impact on the Company’s business, financial condition or results of operations. 8 POWERWAVE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in thousands, except per share data) Table of Contents Stock-Based Compensation The Company accounts for stock-based compensation in accordance with accounting guidance now codified as ASC Topic 718, “Compensation – Stock Compensation.”Under the fair value recognition provision of ASC Topic 718, stock-based compensation cost is estimated at the grant date based on the fair value of the award. The Company estimates the fair value of stock options granted using the Black-Scholes-Merton option pricing model and a multiple option award approach. The fair value of restricted stock awards is based on the closing market price of the Company’s common stock on the date of grant.Stock-based compensation, adjusted for estimated forfeitures, is amortized on a straight-line basis over the requisite service period of the award, which is generally the vesting period. Stock-based compensation expense was recognized as follows in the consolidated statement of operations: ThreeMonthsEnded Nine Months Ended October 2, October 3, October 2, October 3, Cost of sales $ $ 89 $ $ Sales and marketing expenses 34 Research and development expenses General and administrative expenses Decrease to operating income before income taxes Income tax benefit recognized — Impact on net income (loss) $ Impact to net income (loss) per share: Basic $ Diluted $ As of October 2, 2011, unrecognized compensation expense related to the unvested portion of the Company’s stock-based awards and employee stock purchase plan was approximately $6.0 million, net of estimated forfeitures of $0.7 million, which is expected to be recognized over a weighted-average period of 1.2 years. The Black-Scholes-Merton option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. Option valuation methods require the input of highly subjective assumptions including the weighted average risk-free interest rate, the expected life, and the expected stock price volatility. The weighted average risk-free interest rate was determined based upon actual U.S. treasury rates over a one to ten year horizon and the actual life of options granted. The Company grants options with either a five year or ten year life. The expected life is based on the Company’s actual historical option exercise experience. For the employee stock purchase plan, the actual life of 6 months is utilized in this calculation. The expected life was determined based upon actual option grant lives over a 10 year period. The Company has utilized various market sources to calculate the implied volatility factor utilized in the Black-Scholes-Merton option valuation model. These included the implied volatility utilized in the pricing of options on the Company’s Common Stock as well as the implied volatility utilized in determining market prices of the Company’s outstanding convertible notes. Using the Black-Scholes-Merton option valuation model, the estimated weighted average fair value of options granted during the third quarter and first nine months of fiscal year 2011 was $5.45 and $10.64, respectively, and for the third quarter and first nine months of 2010 was $5.16 per share and $3.40 per share, respectively. The fair value of options granted under the Company’s stock incentive plans during the third quarter and first nine months of 2011 and 2010 was estimated on the date of grant according to the Black-Scholes-Merton option-pricing model utilizing the multiple option approach and the following weighted-average assumptions: ThreeMonthsEnded Nine Months Ended October 2, October 3, October 2, October 3, Weighted average risk-free interest rate % Weighted average expected life (in years) Expected stock volatility 68
